DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The feature of the independent claims, “wherein symbols for transmitting the second control information starts a first symbol carrying an associated demodulation reference signal (DM-RS)” is vague with respect to the relationship between the symbols for transmitting the second control information and the symbols carrying an associated DM-RS. Applicant’s disclosure describes an embodiment in which the symbols for transmitting the second control information starts after a first symbol carrying an with a first symbol carrying an associated DM-RS (Fig. 9N). (Emphasis added). Thus, the claims appear to be missing an essential element to define which embodiment the claims encompass. The dependent claims do not alleviate this lack of clarity; therefore, claims 1-20 are rejected for lack of clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2022/0061041 A1).

Regarding claim 1, Chen discloses a method performed by a first terminal in a wireless communication system, the method comprising: 
transmitting, to a second terminal, first control information (Fig. 3, 310 and 311, [0036] a UE generates and transmits PSCCH 310 carrying the 1st-stage SCI 311; [0042] can be decoded by all neighboring UEs); 
transmitting, to the second terminal, second control information (Fig. 3, 320, 321, [0036] the UE generates and transmits the PSSCH 320 carrying 2nd-stage SCI 321; ); and 
transmitting, to the second terminal, data based on the first control information and the second control information (Fig. 3, 311, 321, 322, [0032]-[0033] the 1st-stage SCI on the PSCCH indicates resources the UE reserves for transmitting the PSSCH; [0045] the 1st-stage SCI 311 can indicate (explicitly or implicitly) the resource size (or the number of REs) of the 2nd-stage SCI 321, and/or time/frequency location of the 2nd-stage SCI; [0043] the 2nd-stage SCI 321 can carry information needed for decoding data 322), 
wherein symbols for transmitting the second control information starts a first symbol carrying an associated demodulation reference signal (DM-RS) for a physical sidelink shared channel (Fig. 4, second stage SCI 421, [0041]; Fig. 4, [0050] RE mapping of the 2nd-stage SCI 421 can be configured to start from the first DMRS symbol 423A of the PSSCH 420 in time domain, and continue to next symbols (e.g., symbol 424) neighboring the first DMRS symbol 423A.; See also Figs. 5 and 6).

Regarding claim 6, the claim is directed towards a method performed by a second terminal which is the reciprocal method of claim 1 (e.g. by the second terminal of claim 1); therefore, claim 6 is rejected on the grounds presented above for claim 1, mutatis mutandis.

Regarding claim 11, the claim is directed towards a first terminal in a wireless communication system, the first terminal comprising: a transceiver; and a controller configured to perform the method of claim 1. Chen discloses such embodiments (Fig. 10, [0112]-[0118]); therefore, claim 11 is rejected on the grounds presented above for claim 1.

Regarding claim 16, the claim is directed towards a second terminal in a wireless communication system, the second terminal comprising: a transceiver; and a controller configured to perform the method of claim 6. Chen discloses such embodiments (Fig. 10, [0112]-[0118]); therefore, claim 12 is rejected on the grounds presented above for claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2022/0061041 A1) in view of LG Electronics “Offline summary for 7.2.4.1.2 Physical layer structures and procedure(s)”, 3GPP TSG RAN WG1 Meeting #94, Gothenburg, Sweden, August 20th-24th, 2018, R1-1809799, hereafter D1 in view of 3GPP TS 38.211 V15.7.0 (2019-09), “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical channels and modulation (Release 15).

Regarding claim 2, Chen discloses the method of claim 1, further comprising: determining symbols of the DM-RS based on a determined DM-RS time pattern, and a duration of a physical sidelink control channel (Figs. 5 and 6 illustrating a determined DM-RS time pattern and the locations of DMRS relative to the 1st-stage SCI (e.g., Fig. 3 PSCCH), [0063]). Chen further discloses a duration of a scheduled resource for transmission of the first control information and the data (Fig. 4, [0040] PSCCH 410 and the PSSCH 420 can be selected to be within a slot in time domain).
Chen does not disclose the following; however, D1 in view of TS 38.211 suggests based on a duration of a scheduled resource for transmission of the first control information and the data (D1: pg. 2, lines 10-13 disclosing DM-RS defined in NR Uu is the starting point; Section 1.1 disclosing this is in relation to Sidelink physical channels such as the PSCCH and PSSCH; TS 38.211 Section 6.4.1.1 Demodulation reference signal for PUSCH and subsequent sections, in particular Section 6.4.1.1.3 Precoding and mapping to physical resources at pp 62-63 disclosing the position of DM-RS is based on duration Id for mapping type A and mapping type B according to Tables 6.4.1.1.3-3 and 6.4.1.1.3-4; See pp 63-64 tables 6.4.1.1.3-3 and 6.4.1.1.3-4; Similarly, Section 7.4.1.1 Demodulation reference signal for PDSCH and subsequent sections, in particular Section 7.4.1.1.2 Mapping to physical resources at pg. 84 disclosing the position of DM-RS is based on duration Id for mapping type A and mapping type B according to Tables 7.4.1.1.2-3 and 7.4.1.1.2-4; See pp 63-64 tables 7.4.1.1.2-3 and 7.4.1.1.2-4 ).
It would have been obvious to one of ordinary skill in the art to apply such mapping to the DM-RS taught by Chen (and it appears that Cen follows such mapping for Id=12 in Figs 5 and 6) because this would provide a system compatible with the state of the art of the standards as instructed by D1.

Regarding claim 7, the claim is directed towards a method performed by a second terminal which is the reciprocal method of claim 2 (e.g. by the second terminal of claim 2); therefore, claim 7 is rejected on the grounds presented above for claim 2, mutatis mutandis.

Regarding claim 12, the claim is directed towards a terminal configured to perform the method of claim 2; therefore, claim 12 is rejected on the grounds presented above for claim 2.

Regarding claim 17, the claim is directed towards a terminal configured to perform the method of claim 7; therefore, claim 17 is rejected on the grounds presented above for claim 7.

Claims 3-5, 8-10, 13-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2022/0061041 A1) in view of Osawa et al. (US 2021/0266995 A1).

Regarding claim 3, Chen discloses the method of claim 1 but does not disclose the following; however, Osawa suggests further comprising: 
receiving, from a base station, configuration information for a sidelink phase tracking reference signal (PTRS) per sidelink resource pool (Fig. 5, S11, [0042] “the base station apparatus 10 indicates the transmission density of the SL-PTRS and/or the SL-CSI-RS to the user equipment 20A through a PHY (Physical) layer signaling or a MAC (Medium Access Control) layer signaling”; [0043]-[0044] pattern can provide a mapping in time or frequency resources of a resource pool), and 
wherein the configuration information for the sidelink PTRS includes at least one of a PTRS frequency density, a PTRS time density, or a PTRS resource element offset ([0042]-[0048] disclosing ““the base station apparatus 10 indicates the transmission density of the SL-PTRS” including, for example, mapping in the frequency domain and time domain start and end point interval of REs interval of RBs, index of slot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Chen with the techniques of Osawa because the motivation lies in Osawa that this can provide reference signals for vehicle to everything (V2X) communications in which a communication environment rapidly changes due to velocities of vehicles and relative changes in positions of said vehicles ([0007]).

Regarding claim 4, Chen in view of Osawa further suggests the method of claim 3, wherein resource elements for transmitting the second control information are not used for transmission of at least one of the DM-RS or the sidelink PTRS (Chen: Figs. 5 and 6 illustrating resource elements associated with particular signals; Osawa: Fig. 2 illustrating the resource elements (e.g., “resources being identified by means of an OFDM symbol corresponding to the time domain and a subcarrier corresponding to the frequency domain”) are uniquely allocated for particular signals; [0036]-[0038]).

Regarding claim 5, Chen in view of Osawa further suggests the method of claim 3, wherein the sidelink PTRS is mapped to resource elements not used for transmission of a sidelink channel state information reference signal (CSI- RS), the first control information, nor the DM-RS (Chen: Figs. 5 and 6 illustrating resource elements associated with particular signals; Osawa: Fig. 2 illustrating the resource elements (e.g., “resources being identified by means of an OFDM symbol corresponding to the time domain and a subcarrier corresponding to the frequency domain”) are uniquely allocated for particular signals; [0036]-[0038]).

Regarding claims 8-10, the claims are directed towards a method performed by a second terminal which is the reciprocal method of claims 4-5 and 3 respectively (e.g. by the second terminal of the claims); therefore, claims 8-10 are rejected on the grounds presented above for claims 4-5 and 3 respectively, mutatis mutandis.

Regarding claims 13-15, the claims are directed towards the terminal configured to perform the method of claims 3-5; therefore, claims 13-15 are rejected on the grounds presented above for claims 3-5.

Regarding claims 18-20, the claims are directed towards the terminal configured to perform the method of claims 8-10; therefore, claims 18-20 are rejected on the grounds presented above for claims 8-10.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461